      Case 5:18-cr-00356-EJD Document 127-1 Filed 06/02/20 Page 1 of 2



 1   NAOMI CHUNG (CSBN 283743)
     Law Offices of Naomi Chung
 2   Pier 9, Suite 100
     San Francisco, CA 94111
 3
     Telephone: (415) 746-9080
 4   Facsimile: (415) 484-7054
     NaomiChung@defenseaid.com
 5
     Attorney for Defendant
 6   OSCAR MADRIGAL JR.
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                      Case No. 18-CR-00356-003-EJD
13
                        Plaintiff,
14                                                  DECLARATION OF COUNSEL IN SUPPORT
15          v.                                      OF DEFENDANT OSCAR MADRIGAL JR.’S
                                                    MOTION FOR COMPASSIONATE RELEASE
16   OSCAR MADRIGAL JR.,
                                                    Court: Hon. Edward J. Davila
17                      Defendant.                  Hearing Date: To be set
                                                    Hearing Time: To be set
18

19
            I, Naomi Chung, hereby declare, under penalty of perjury:
20
        1. I am an attorney admitted to practice in the State of California and before the federal
21
     district court for the Northern District of California. I am attorney of record for defendant Oscar
22

23   Madrigal Jr. in the above-referenced case. I have reviewed the attached Motion, and I believe the

24   factual statements made therein are true and correct to the best of my information and belief.
25      2. On April 30, 2020, I submitted a request for compassionate release to the Federal Bureau
26
     of Prisons (BOP). Then, on May 5, 2020, I emailed another compassionate release request to the
27
     Dominic Ayotte, the Western Regional Counsel’s office of the BOP. The next day I received an
28

                                                      1
      Case 5:18-cr-00356-EJD Document 127-1 Filed 06/02/20 Page 2 of 2



 1   email from Mr. Ayotte with a letter from the BOP denying Mr. Madrigal’s request for
 2   compassionate release because he “is not in BOP custody, BOP cannot evaluate him for
 3
     compassionate release and will not be seeking a motion for compassionate release on his behalf at
 4
     this time.” This denial letter is attached as Exhibit 1.
 5
        3. On May 26, 2020, Mr. Madrigal informed me that he has no history of disciplinary issues
 6

 7   while in custody at Santa Rita Jail, and that if released he would be able to serve home detention

 8   at the residence of his friend Ramon Garcia. Mr. Madrigal also informed me that a nurse at

 9   Santa Rita Jail measured his Body Mass Index (BMI) and blood pressure on May 25, 2020 and
10   found that he was 6 feet tall, weighed 292 pounds with a BMI of 39.6 and a blood pressure of
11
     130/80 mm Hg. Apparently, the nurse refused to include these measurements in Mr. Madrigal’s
12
     medical records and explained “we just don’t do that”.
13
        4. On May 29, 2020, I called Ramon Garcia and confirmed that Mr. Madrigal could serve
14

15   any home confinement sentence at Mr. Garcia’s home in San Jose. Mr. Garcia also confirmed

16   that there is a spare bedroom that Mr. Madrigal would be able to use by himself. I provided this

17   information to U.S. Probation on June 1, 2020.
18
        5. I obtained Mr. Madrigal’s medical records from Santa Rita Jail which are attached as
19
     Exhibit 5. Because these records contain both personal identifying information and information
20
     that may be within the scope of confidentiality protections afforded by the Health Insurance
21
     Portability and Accountability Act (“HIPAA”), I request that Exhibit 5 be filed under seal. A
22

23   separate application and proposed sealing order are being filed with this declaration.

24          I declare under the penalty of perjury that the foregoing is true and correct. Executed on
25   June 1, 2020, in San Francisco, California.
26
                                                    /s/ Naomi Chung
27                                                  NAOMI CHUNG
                                                    Declarant
28

                                                        2
